IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BILLIE MINSER TAYLOR,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0351

CITY OF LAKELAND
OFFICE      OF      RISK
MANAGEMENT/RETAIL
FIRST INSURANCE COMPANY

      Appellees.

_____________________________/

Opinion filed August 1, 2017.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: February 28, 2001.

Laurie Thrower Miles of Miles & Parrish, P.A., Lakeland; Wendy S. Loquasto of
Fox & Loquasto, P.A., Tallahassee, for Appellant.

Thomas P. Vecchio of Vecchio, Carrier, Feldman & Johannessen, P.A., Lakeland,
for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.